Title: From Benjamin Franklin to Sartine, 7 October 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy, 7. Oct. 1780.
Your Excellency will perceive by the inclosed Extract of a Letter to me, from Messrs. Parsons Alston & Co. of Martinique, that certain Prisoners made by American Vessels, & carried in there were with others taken by French Vessels, sent to France via St. Domingo in order to be exchanged.
If the sd. Prisoners are arrived, or when they do arrive, I desire your Excellency would cause those captured by the Americans (of which inclosed is a List) to be deliver’d as such to the Capt. of the Cartel & a Rect. in Consequence taken for the same.
With great Respect & Esteem, I am Sir, Your Exy.
M. De Sartine.
